The judgment of the court was pronounced by
Slidell, J.
A sequestration having been levied upon goods, Gilchrist bonded them, and a rale was then taken by the defendant and Gilchrist, to show cause why the sequestration should not be set aside. Upon hearing, the court dismissed the rule; and from this refusal to set aside the sequestration, the defendant and third opponent appealed.
Whatever may the right of a party to appeal at once from the refusal to set *344aside a sequestration, by which his property is actually detained in legal custody, we think the right should not be extended to a case where the party has been restored to the possession by giving bond. It cannot be said, in such a case, that the judgment works, or may work, an irreparable injury; which is the proper test in determining whether an interlocutory judgment is appealable, before a trial on the merits. See Hart v. Philips, 1 Rob. 223.
Considering the present appeal premature, it is therefore dismissed, at the cost of the appellants;